Citation Nr: 1811715	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the lumbar spine.

2.  Entitlement to an increased rating for a right knee disability, rated as 10 percent disabling prior to October 28, 2014, and as 20 percent disabling thereafter. 

3.  Entitlement to a rating in excess of 10 percent for postoperative scarring of the right knee.

4. Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 and from July 1983 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In February 2017, the Board remanded the above issues for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In a December 2017 rating decision, the RO increased the evaluation for service-connected right knee disability to 20 percent, effective October 28, 2014, and granted a separate rating for postoperative scarring of the right knee, rated as 10 percent effective September 14, 2009.  Accordingly, the applicable law mandates that when an appellant seeks a higher rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Higher evaluations are still available for the each of the staged-periods in which the Veteran's condition was rated less than 100 percent.  As such, these staged-periods for a right knee disability are still under appeal and are reflected in the amended caption on the title page.  


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's degenerative joint disease of the lumbar spine has not resulted in forward flexion of the thoracolumbar spine to less than 60 degrees, or a combined range of motion of less than 120 degrees.  Neither has the disability been manifested by muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Finally, incapacitating episodes of intervertebral disc syndrome (IVDS) have not been shown.

2. Since January 13, 2015, symptoms of right and left lower extremity radiculopathy associated with the Veteran's degenerative joint disease of the lumbar spine disability most nearly approximate mild incomplete paralysis of the sciatic nerve.

3.  Since September 14, 2009 the Veteran's right knee disability has been manifested by frequent episodes of "locking," pain, and effusion; there is no evidence of ankylosis of the right knee, impairment of the tibia or fibula, or genu recurvatum.

4.  Since September 14, 2009, the Veteran's right knee disability has been manifested by limitation of flexion, with consideration of pain, to no less than 110 degrees.

5.  Since September 14, 2009, the Veteran's right knee disability has been manifested by limitation of extension, with consideration of pain, to no worse than 5 degrees.

6.  Since September 14, 2009, the Veteran's right knee disability has been manifested by slight recurrent subluxation or lateral instability, but has not been manifested by moderate recurrent subluxation or lateral instability.

7.  The Veteran does not have at least three scars that are painful or unstable, and his right knee scar is not both painful and unstable or causes functional impairment.

8. The Veteran's service-connected disabilities do not meet the schedular requirements for a TDIU, and do not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

 1. The criteria for a rating in excess of 10 percent for the orthopedic manifestations of the service-connected lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 5242 (2017).

2. Since January 13, 2015, the criteria for a separate rating of 10 percent, but no higher, for right lower extremity lumbar radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.120, 4.124a, Diagnostic Codes 8520, 8720 (2017).

3.  Since January 13, 2015, the criteria for a separate rating of 10 percent, but no higher, for left lower extremity lumbar radiculopathy have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. § 4.120, 4.124a, Diagnostic Codes 8520, 8720 (2017).

4.  Throughout the period on appeal, the criteria for a rating of 20 percent for symptoms approximating dislocated semilunar cartilage in the right knee have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2017).

5.  Since September 14, 2009, the criteria for a separate rating of 10 percent, but no higher, for recurrent subluxation/lateral instability due to right knee disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

6.  The criteria for a rating in excess of 10 percent for post-operative right knee scarring have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).

7.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to an Increased Rating for a Lumbar Spine Disability

The Veteran is seeking a higher rating for his service-connected lumbar disability.  Currently, he is in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Pursuant to 38 C.F.R. § 4.71a , disabilities evaluated under Diagnostic Code 5242 may be rated either under the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2017).

Under the General Rating Formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness that does not result in abnormal gait or abnormal spinal contour; or, vertebral body fracture is present with loss of 50 percent or more of the height. A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less, there is unfavorable ankylosis of the entire cervical spine; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note 1 specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.

Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Comparatively, under the formula for rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

Finally, the Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Turning to the relevant evidence of record, at a March 2010 VA examination,  the Veteran reported progressively worsening back pain and pain with bending, prolonged walking or sitting, and doing yard work.  He complained of stiffness but denied flare-ups.  The Veteran stated that he could walk up to one mile and stand for up to five minutes.  He also indicated that he wore a back brace when performing strenuous activities like yard work and that this helped alleviate some of the pain.  The Veteran denied any incapacitating episodes over the past twelve months in which he was prescribed bed rest by a physician.  During physical examination, the examiner noted that the Veteran had sensation that was intact to light touch, normal muscle strength reflexes with down going Babinski responses, and a negative bilateral Lasegue's test.  The Veteran had thoracolumbar spine forward flexion from 0 to 85 degrees with pain from 75 to 85 degrees; extension from 0 to 25 degrees with pain from 15 to 25 degrees; and left and right lateral flexion and rotation from 0 to 25 degrees without pain.  The examiner noted that on repetitive testing there was no additional limitation due to painful motion, fatigue, weakness, or incoordination, and range of motion values were unchanged from baseline testing.  The examiner stated that it would be speculative to report limitation during a flare, as the Veteran did not have a flare during testing.  

VA treatment records reflect that the Veteran has consistently complained of back pain throughout the pendency of the appeal.  A February 2013 physical examination revealed full range of motion with pain during extension of the lumbar spine but negative straight leg raising.  A February 2014 examination also revealed restricted rotation of the lumbar spine but otherwise normal findings.  

Physical therapy evaluations from April 2013 to September 2013 the Veteran endorsed back pain but denied numbness, tinging, or pain radiating into the lower extremities.  He also reported decreased range of motion and strength, difficulty with standing, activities of daily living, and transitions, and pain with lifting, bending, and sitting.  He also indicated he had disturbed sleep and stiffness.  Physical examinations during this period showed intact sensory response but tenderness to palpation.  

In January 2015, the Veteran reported range of motion that was restricted by pain and pain that was aggravated with increased activity and lying on a soft mattress.  He stated that pain radiated down both lower extremities.  A physical examination reflected negative straight leg raising while seated but positive at 45 degrees supine.  His clinician noted no sensory, motor, or reflex deficits.  The clinician observed the Veteran had lumbar spine flexion to within six inches of the deck, extension within normal limits, and moderate limitations with rotation and side bends.  

At a May 2017 VA thoracolumbar examination, the Veteran endorsed chronic low back pain with occasional radiation of pain into his right leg.  He also reported weekly flare-ups of back pain, resulting in increased pain and decreased range of motion.  He also indicated he had difficulty with bending, kneeling, and stooping, but could walk one mile and stand for five minutes before developing significant pain.  He could sit up to 30 minutes.  During physical examination, the examiner determined the Veteran had forward flexion from 0 to 90 degrees and extension, left and right lateral flexion, and left and right lateral rotation from 0 to 30 degrees.  The examiner indicated that pain was noted with forward flexion and extension but that it did not result in functional loss.  There was no evidence of pain with weight-bearing and nonweight-bearing, and the Veteran was able to perform repetitive-use testing without additional loss of function or range of motion.  His passive range of motion was determined to be the same as active range of motion.  The examiner reported that he could not say without mere speculation if pain, weakness, fatigability, or incoordination would significantly limit functional ability with repetitive use over time or during flare-ups, as the examination was not conducted during repetitive use or during a flare.  The Veteran showed minor guarding with forward bending and extension.  The examiner determined that additional factors contributing to disability included weakened movement, disturbance of locomotion, and interference with sitting and standing.  The Veteran had normal muscle strength testing, no muscle atrophy, negative bilateral straight leg raising, and normal reflex and sensory findings.  The examiner determined the Veteran did not have radicular pain or other signs and symptoms due to radiculopathy, no other neurologic abnormalities, and no ankylosis of the spine.  The examiner further determined that the Veteran's range of motion throughout the appeal period had increased slightly to full normal range and he had full range of motion in active, passive, weight-bearing, and nonweight-bearing.  Although the examiner concluded that the Veteran had no neurological residuals of the lumbar spine, he also noted that the Veteran endorsed chronic pain radiating into his right leg. 

To the extent that the foregoing reflects active range of motion of the low back in weight-bearing conditions but did not include findings related to passive range of motion, or range of motion in non-weightbearing conditions, the Board finds these deficiencies to be nonprejudicial.  Passive range of motion is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active range of motion because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive range of motion and active range of motion provide information about the amount of motion permitted by the associated joint structures (passive range of motion) relative to the individual's ability to produce motion at a joint (active range of motion). CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016).  

Testing the joint under weight-bearing conditions involves movement of the body against gravity.  J. Randy Jinkins, Upright, Weight-bearing, Dynamic-kinetic Magnetic Resonance Imaging of the Spine: Initial Results, 15 J. Eur. Radiol. 1815 (2005).  When evaluating range of motion of the spine, testing in weight-bearing conditions refers to testing in positions other than that of recumbency, i.e., standing.  Id.  When evaluating the effect of a spinal disability's impact on range of motion, it is preferable to test in weight-bearing conditions because testing in nonweight-bearing conditions underestimates the degree of spinal pathology.  Id. at 1823.

Here, there is no indication that the structural integrity of the vertebrae is compromised, such that passive range of motion in this case would be more limited than active.  As such, the Board concludes that the absence of findings related to passive range of motion is not prejudicial, and the Board will evaluate the Veteran's range of motion of the spine using the available findings related to active range of motion.  The Board also finds that as testing in weight-bearing conditions is more demonstrative of the degree of spinal pathology, the absence of findings related to range of motion under nonweight-bearing conditions also is not prejudicial, and that the findings of record are adequate for adjudicative purposes.


Based on review of the foregoing, the Board finds that throughout the pendency of the appeal the disability picture for the Veteran's lumbar spine condition most closely approximated the criteria for a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion greater than 120 degrees but not greater than 235 degrees.  

In finding that a rating higher than 10 percent is not warranted, the Board has considered the Veteran's descriptions of his back symptoms, both during medical evaluations and in correspondence he has submitted to VA.  It acknowledges that he has reported an inability to twist and turn, stand, or sit for long periods of time without pain, the fact that he experiences flare-ups, and that his symptoms of pain and stiffness limit his activities overall.  However, the evidence does not show that pain, weakness, fatigue, muscle spasms, or incoordination cause further functional loss that more nearly approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

Additionally, the Board has also considered whether evaluating the Veteran's disability under the Formula for Rating IVDS based on Incapacitating Episodes ("IVDS Formula") would be more beneficial to him.  However, a note to the IVDS Formula defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, IVDS Formula, Note 1.  The record does not indicate, nor does the Veteran assert, that he was prescribed bed rest by a physician at any point, thereby by precluding application of the IVDS Formula.

Entitlement to a Separate Compensable Ratings for Lumbar Radiculopathy

Next, the Board considers whether a separate rating is warranted for an associated neurological disorder.  Note 1 to the General Rating Formula provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a .  Here, the Board finds that the Veteran is entitled to separate compensable ratings for lower right and left extremity lumbar radiculopathy since January 13, 2015. 

Lay statements and VA treatment records throughout the pendency of the appeal demonstrate that since January 13, 2015, the Veteran has consistently complained of pain and numbness that radiates into both of his lower extremities.  VA treatment records first note complaints of radiating pain to the bilateral lower extremities on January 13, 2015.  At the May 2017 VA thoracolumbar examination, the Veteran endorsed chronic low back pain with occasional radiation of pain into his right leg.  However, the examiner did not find any reduced muscle strength, muscle atrophy, decreased reflexes, or decreased sensation in either lower extremity.  Radiculopathy of either lower extremity was not diagnosed.

Although radiculopathy of the bilateral lower extremities was not formally diagnosed, in light of the Veteran's prior consistent complaints of radiating pain from his back to both of his lower extremities, the Board finds that separate compensable ratings for lower right and left extremity lumbar radiculopathy are warranted since January 13, 2015.  The diagnostic code most approximating the Veteran's condition is Diagnostic Code 8720 - neuralgia of the sciatic nerve. 

38 C.F.R. § 4.124 states that neuralgia is to be rated on the same scale as the identifying nerve, "with a maximum equal to moderate incomplete paralysis."  The rating criteria for paralysis of the sciatic nerve are located under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Regarding neuralgia under Diagnostic Code 8720, a 10 percent evaluation is assigned for mild incomplete paralysis and a 20 percent evaluation is assigned for moderate or severe incomplete paralysis.  See id.  In this case, the evidence reflects that the Veteran's right and left leg symptoms best approximate mild incomplete paralysis of the sciatic nerve, warranting separate 10 percent ratings under Diagnostic Code 8720.

Ratings higher than 10 percent are not warranted because neither the lay nor medical evidence reflects that the symptoms more nearly approximated moderate or severe incomplete paralysis of the sciatic nerve.  Specifically, there were no objective manifestations of radiculopathy in either lower extremity.  For example, the Veteran did not display any loss of muscle strength, muscle atrophy, decreased reflexes, or decreased sensation in either leg, such that a higher rating of 20 percent would be warranted for either leg.  Accordingly, the Veteran's lower extremity radiculopathy is best characterized as mild, entitling the Veteran to separate 10 percent ratings for right and left lower extremity radiculopathy since January 13, 2015.  The benefit of the doubt rule is not applicable in this instance.  38 U.S.C. 
§ 5107 (b); 38 C.F.R. § 4.3.

Entitlement to an Increased Rating for a Right Knee Disability

In specific regard to rating disabilities of the knee, precedent opinions of VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (69 Fed. Reg. 59988 (2004)).

Further, in Lyles v. Shulkin, the Court recently held that evaluation of a knee disability under the diagnostic codes for recurrent subluxation or instability; limitation of extension; or limitation of flexion does not preclude as a matter of law a separate evaluation of a meniscal disability under Diagnostic Code 5258 or 5259-the diagnostic codes for removal or dislocation of semilunar cartilage.  No. 16-0994, 2017 U.S. Vet. Claims LEXIS 1704, at *18 (2017).  Accordingly, in light of the above, when evaluating the Veteran's left knee disability, the Board may assign separate ratings for: (1) recurrent subluxation or lateral instability; (2) limitation of flexion; (3) limitation of extension; and (4) symptoms associated with the dislocation or removal of semilunar cartilage.

Lastly, when an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  "It is the intention to recognize actually painful . . . joints due to healed injury as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
§ 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran contends an increased rating is warranted for his right knee.  Since October 28, 2014, the Veteran has been in receipt of a 20 percent disability rating for frequent episodes of "locking," pain, and effusion into the joint associated with residuals of a right knee injury, postoperative medial meniscus tear, with degenerative joint disease.  The 20 percent rating is assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258, which pertains to dislocation of the semilunar cartilage.  

The Board notes that since October 28, 2014, the Veteran has been in receipt of the maximum schedular rating based on disability of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  As such, the issue is whether a rating in excess of 10 percent is warranted prior to October 28, 2014 and whether a rating higher than 20 percent is warranted for the period since October 28, 2014, under alternatively applicable diagnostic codes, or in combination with the current 20 percent rating under Diagnostic Code 5258. 

Diagnostic Code 5257 provides the rating criteria for instability and subluxation of the knee.  A rating of 10 percent is assigned for slight disability; a rating of 20 percent is assigned for moderate disability; and, a rating of 30 percent is assigned for severe disability.  38 C.F.R. § 4.71a.

Diagnostic Codes 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71a  Plate II.  Diagnostic Code 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling; limitation of knee flexion to 30 degrees is rated as 20 percent disabling; and limitation of knee flexion to 15 degrees is rated as 30 percent disabling.  Diagnostic Code 5261 provides that limitation of knee extension to 40 degrees is rated as 40 percent disabling and limitation of knee extension to 45 degrees is rated as 50 percent disabling.

Turning to the relevant clinical evidence, at the March 2010 VA examination, the Veteran reported worsening knee pain with movement, including standing, walking, and bending.  He endorsed stiffness, weakness, and occasional giving away of the right knee but denied subluxation and dislocation.  The Veteran also indicated that he had flare-ups every three to four months lasting about a week or two.  During the physical examination, the examiner observed that the Veteran's right knee had a small degree of effusion and crepitus with motion.  The Veteran had tenderness to palpation at the medial and lateral joint line and a McMurray's test that caused pain at the medial and lateral joint line.  He had a negative Lachman's test.  Range of motion of the right knee reflected flexion from 0 to 125 degrees with pain from 110 to 125 degrees and extension to 0 degrees with pain from 5 to 0 degrees.  On repetitive testing, the examiner determined that there was no additional limitation due to painful motion, fatigue, weakness, or incoordination, and that range of motion values were unchanged from baseline testing.  The examiner diagnosed the Veteran with right medial meniscus tear status-post arthroscopy with degenerative joint disease.  The examiner also concluded that it would be speculative to report limitation during a flare, as the Veteran did not have a flare during testing.  

VA treatment records from September 2009 to July 2017 reflect that the Veteran consistently complained of lateral right knee pain, instability, swelling, crepitus, effusion, and frequent "popping and cracking."  At an October 2014 visit, the Veteran also reported locking and catching of the right knee.  The VA clinician observed that the Veteran had mild to moderate right knee effusion, right knee range of motion from 0 to 105 degrees, and lateral opening in extension and at 0 degrees in his right knee during Varus/Valgus stability testing.  

At the May 2017 VA examination, the Veteran reported chronic knee pain with feelings of instability since service.  He endorsed weekly flare-ups of pain and difficulty with bending, kneeling, and stooping.  He also stated he could walk up to one mile and stand for 20 to 30 minutes before incurring severe pain.  Range of motion testing reflected that the Veteran had right knee flexion from 0 to 140 degrees and extension up to 0 degrees.  The examiner determined the Veteran was able to perform repetitive use testing, with no additional loss of function or range of motion.  The examiner reported that he could not say without mere speculation if pain, weakness, fatigability, or incoordination would significantly limit functional ability with repetitive use over time or during a flare-up.  Additional factors contributing to disability included weakened movement, disturbance of locomotion, and interference with standing.  The Veteran has normal muscle strength and no ankylosis of the right knee.  The examiner determined there was no history of recurrent subluxation, lateral instability, or recurrent effusion of the right knee.  He also noted that the Veteran had a right knee meniscal tear with frequent episodes of joint pain.  The examiner stated that the Veteran's passive and active range of motion was the same and there was no objective evidence of pain with nonweight-bearing.  The examiner also opined that the Veteran's range of motion had improved from 125 degrees to his current range of 140 degrees on both active and passive range of motion testing, and with weight-bearing and nonweight-bearing, throughout the pendency of the appeal. 

Based on review of the foregoing, the Board finds that, prior to October 28, 2014, the disability picture for the Veteran's right knee meniscal symptoms most closely approximates the criteria for a rating of 20 percent for dislocation of semilunar cartilage under Diagnostic Code 5258.  In making this determination, the Board first acknowledges its duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the Board also notes that the Veteran is entitled to ratings under whichever Diagnostic Codes are more favorable.  Here, the evidence shows that the Veteran was diagnosed with medial meniscus tear and presented with effusion, crepitus with motion, and "popping and cracking" of the right knee as early as September 2009 at VA treatment and at the March 2010 VA examination.  In this vein, the Board finds that a rating of 20 percent under Diagnostic Code 5258 is warranted.  This rating shall replace the rating assigned pursuant to Diagnostic Code 5259 and will be effective for the entire claim period.  Replacing the rating of 10 percent under Diagnostic Code 5259 with a 20 percent rating under Diagnostic Code 5258 is aligned with the benefit-maximization and favorability principles mentioned immediately above.

As for right knee instability or subluxation, the Board finds that a 10 percent rating is warranted for slight recurrent subluxation or lateral instability under Diagnostic Code 5257.  Although VA examiners determined the Veteran did not have a history of recurrent subluxation or lateral instability, throughout the pendency of the appeal the Veteran has consistently reported frequent falling, instability, and that his right knee would give away.  Treatment records also show the Veteran wears a knee brace for balance.  As the Veteran has not indicated a significant degree of severity during the pendency of his appeal, the Board finds that the Veteran's symptoms most nearly approximate slight lateral instability during the pendency of the claim, and the preponderance of the evidence reflects that his symptoms did not more nearly approximate moderate instability.  

The Board has also considered whether separate ratings could be assigned for the Veteran's right knee disability under any other applicable diagnostic codes, but the evidence of record does not support awarding separate ratings based on ankyloses, impairment of the tibia and fibula, genu recurvatum, or limitation of flexion or extension of the leg, as the foregoing conditions and symptoms were neither objectively documented during examinations and treatment nor described by the Veteran during the claim period. See 38 C.F.R. § 4.71a, DCs 5003, 5256, 5259, 5260, 5261, 5262, 5263; see also VAOPGCPREC 9-04; VAOPGCPREC 23-97. The Board acknowledges that the medical evidence of record indicates that flexion and extension of the Veteran's right knee has been limited by pain throughout the claim period.  However, the level of such limitation of flexion and extension is noncompensable under Diagnostic Codes 5260 and 5261, the Board has herein rated his pain along with other symptoms as 20 percent disabling under DC 5258, and the award of ratings under both diagnostic codes would in this case amount to pyramiding. See 38 C.F.R. § 4.14 (2017).  For all of the foregoing reasons, separate or higher ratings are not warranted for the Veteran's right knee disability.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to an Increased Rating for Post-Operative Scarring of the Right Knee

Pursuant to the December 2017 rating decision, Veteran is separately rated for post-operative scarring of the right knee under Diagnostic Code 7804 for unstable or painful scars.   

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A higher 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable and painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In this case, during the May 2017 VA examination, the Veteran was found to have one painful scar.  The examiner noted that the Veteran's scar was not unstable.  An October 2014 treatment note shows the scarring to be well-healed. As the Veteran has only one painful scar, only a 10 percent rating is warranted, as at least three scars are required for a higher rating under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Moreover, as the scar is not also unstable, an additional 10 percent is not available for a scar that is both painful and unstable.  Id. at Note 2. 

The Board has considered other potentially relevant diagnostic codes.  Diagnostic Code 7800 is not for application, as it applies apply to scars of the head, face, or neck.  Diagnostic Codes 7801 and 7802 are also not for application as the surface area of the Veteran's right knee scar is less than required for a 10 percent rating under those Diagnostic Codes.  Thus, only Diagnostic Code 7805 for other disabling effects can provide for a higher or separate rating.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 3, Diagnostic Code 7805.  However, here, there is nothing to support any additional disabling effects caused by the Veteran's scarring.  To that end, the May 2017 VA examiner found no limitation of function, complications, or functional impact related to the Veteran's scars.  Thus, Diagnostic Code 7805 is also not for application.

In sum, the Board finds that the Veteran's current painful right knee scar is consistent with the 10 percent rating assigned under Diagnostic Code 7804.  The preponderance of the evidence is against the assignment of higher or separate compensable ratings for scarring at any point during the period on appeal.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability in, the following will be considered as one disability: (1) disabilities of one or both upper    or lower or one or both lower extremities, including the bilateral factor if applicable;  (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

For a veteran to prevail on a TDIU claim, the record must reflect some factor        that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can   find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  The United States Court of Appeals for the Federal Circuit held that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Federal Circuit's decision in Geib governs the adjudication of this appeal.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995). 

Even considering the grant of increased ratings herein, the Veteran's combined schedular rating is less than 70 percent; thus, the Veteran does not meet the schedular requirements for a TDIU as set forth in 38 C.F.R. § 4.16(a).

Nevertheless, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the AOJ first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

Although the Veteran claimed that he has been rendered unable to obtain or maintain a job due to his right knee and back disabilities, other than his bare assertion, he has not explained how his disabilities have rendered him unemployable.  To the contrary, at the March 2010 VA examination, the Veteran reported that he stopped working as a fence installer because the company went out of business, and that he would continue working if the job was available.  He also reported that he could walk up to one mile for exercise but not run.  He indicated that he did perform strenuous yard work, albeit with a back brace.  During VA treatment, the Veteran discussed how he installs and repairs fences, walks and hunts without limitation, and has returned to school as a full-time college student for Information Technology.  Although the May 2017 examiner found that the Veteran's right knee and back disability resulted in difficulties with bending, kneeling, and stooping that affected his ability to work, the examiner also indicated that the Veteran was able to walk for one mile and stand for up to 30 minutes before experiencing pain.  

Similarly, March 2010 vocational counseling records reflect that the Veteran reported his service-connected disabilities were improving.  They also showed that despite the Veteran's self-report that he left his last job due to his right knee, the Veteran's Rehabilitation Needs Inventory (RNI) indicated that the company went out of business.  The Veteran reported that he would return to the fencing business if work were available and that he performed work on his family farm, including gardening, repairing fences, and tending to livestock on 240 acres of land.  The vocational counselor opined that the Veteran did not have an employment handicap and that his service-connected disabilities did not significantly hamper his ability to prepare for, obtain, or maintain employment consistent with his interests, aptitudes, or abilities. 

Furthermore, in its February 2017 remand, the Board requested that the Veteran complete a VA Form 21-8940 and provide proof of income.  The RO mailed this request in March 2017 and to date, the Veteran has failed to return a completed VA Form 21-8940 providing relevant information concerning his work and education history, or proof of income.  There is no evidence of returned mail.  Additionally, neither the Veteran nor his representative has asserted that they did not receive a notice of this request.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another VA Form 21-8940 for completion.  As VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Kyhn v. Shinseki, 26 Vet. App. 371, 374 (2013) (noting that the "Secretary correctly states that Baxter 'holds that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question'").  

In this case, the Board concludes that referral for extraschedular evaluation under 38 C.F.R. § 4.16(b) is not warranted because the Board finds that the preponderance of the evidence shows that the Veteran's service-connected right knee and lumbar spine disabilities do not render him unemployable.  Therefore, referral to the Director, Compensation service, for extraschedular consideration, is not warranted.


ORDER

An evaluation in excess of 10 percent for the orthopedic manifestations of degenerate joint disease of the lumbar spine is denied.  

An initial evaluation of 10 percent, but no higher, for right lower extremity radiculopathy is granted from January 13, 2015.

An initial evaluation of 10 percent, but no higher, for left lower extremity radiculopathy is granted from January 13, 2015.

An evaluation of 20 percent, but no higher, for frequent episodes of locking, pain, and effusion in the right knee is granted from September 14, 2009. 

An initial evaluation of 10 percent, but no higher, for slight lateral instability of the right knee, is granted from September 14, 2009.

An evaluation in excess of 10 percent for post-operative right knee scarring is denied.

Entitlement to a TDIU is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


